
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10-ll



PERFORMANCE UNDERTAKING


         THIS PERFORMANCE UNDERTAKING (this "Undertaking" ), dated as of
December 12, 2001, is executed by ADC Telecommunications, Inc., a Minnesota
corporation (the "Performance Guarantor" ) in favor of ADC Receivables Corp. I,
a Minnesota corporation (together with its successors and assigns, "Recipient"
).

RECITALS

        1.    From time to time on or after the date hereof, one or more direct
or indirect wholly-owned subsidiaries of the Performance Guarantor (each, a
"Subsidiary Originator" ), and Recipient may enter into a receivables sale
agreement pursuant to which a Subsidiary Originator, subject to the terms and
conditions contained therein, will sell its right, title and interest in its
accounts receivable and certain related security to Recipient (each, as amended,
restated or otherwise modified from time to time, a "Sale Agreement" ).

        2.    Performance Guarantor will receive substantial direct and indirect
benefits from each Subsidiary Originator's sale of receivables to Recipient
pursuant to a Sale Agreement.

        3.    As an inducement for Recipient to acquire any Subsidiary
Originator's accounts receivable pursuant to a Sale Agreement, Performance
Guarantor has agreed to guaranty the due and punctual performance by each of the
Subsidiary Originators of its obligations under the Sale Agreement to which it
becomes a party.

AGREEMENT

         NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

        Section 1.    Definitions.    Capitalized terms used herein and not
defined herein shall the respective meanings attributed to them in the Sale
Agreements. In addition:

"Guaranteed Obligations" means, collectively, (a) all covenants, agreements,
terms, conditions and indemnities to be performed and observed by any Subsidiary
Originator under and pursuant to the Sale Agreement to which it hereafter
becomes a party and each other document executed and delivered by any Subsidiary
Originator pursuant to such Sale Agreement, including, without limitation, the
due and punctual payment of all sums which are or may become due and owing by
any Subsidiary Originator under such Sale Agreement, whether for fees, expenses
(including counsel fees), indemnified amounts or otherwise, whether upon any
termination or for any other reason and (b) all obligations for the repayment of
Demand Advances.

        Section 2.    Guaranty of Performance of Guaranteed
Obligations.    Performance Guarantor hereby guarantees to Recipient, the full
and punctual payment and performance by each Subsidiary Originator of its
respective Guaranteed Obligations. This Undertaking is an absolute,
unconditional and continuing guaranty of the full and punctual performance of
all Guaranteed Obligations of each Subsidiary Originator under the applicable
Sale Agreement and each other document executed and delivered by any Subsidiary
Originator pursuant thereto and is in no way conditioned upon any requirement
that Recipient first attempt to collect any amounts owing by any Subsidiary
Originator to Recipient, the Agent or Blue Ridge from any other Person or resort
to any collateral security, any balance of any deposit account or credit on the
books of Recipient, the Agent or Blue Ridge in favor of any Subsidiary
Originator or any other Person or other means of obtaining payment. Should any
Subsidiary Originator default in the payment or performance of any of its
Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor. Notwithstanding the

--------------------------------------------------------------------------------

foregoing, this Undertaking is not a guarantee of the collection of any of the
Receivables and Performance Guarantor shall not be responsible for any
Guaranteed Obligations to the extent the failure to perform such Guaranteed
Obligations by any Subsidiary Originator results from Receivables being
uncollectible on account of the insolvency, bankruptcy or lack of
creditworthiness of the related Obligor; provided that nothing herein shall
relieve any Subsidiary Originator from performing in full its Guaranteed
Obligations under the applicable Sale Agreement or Performance Guarantor of its
undertaking hereunder with respect to the full performance of such duties.

        Section 3.    Performance Guarantor's Further Agreements to
Pay.    Performance Guarantor further agrees, as the principal obligor and not
as a guarantor only, to pay to Recipient (and its assigns), forthwith upon
demand in funds immediately available to Recipient, all reasonable costs and
expenses (including court costs and reasonable legal expenses) incurred or
expended by Recipient in connection with the Guaranteed Obligations, this
Undertaking and the enforcement thereof, together with interest on amounts
recoverable under this Undertaking from the time when such amounts become due
until payment, at a rate of interest (computed for the actual number of days
elapsed based on a 360 day year) equal to the Prime Rate plus 2% per annum ,
such rate of interest changing when and as the Prime Rate changes.

        Section 4.    Waivers by Performance Guarantor.    Performance Guarantor
waives notice of acceptance of this Undertaking, notice of execution and
delivery of any Sale Agreement or any amendment or modification thereto, notice
of any action taken or omitted by Recipient (or its assigns) in reliance on this
Undertaking, and any requirement that Recipient (or its assigns) be diligent or
prompt in making demands under this Undertaking, giving notice of any
Termination Event, Amortization Event, other default or omission by any
Subsidiary Originator or asserting any other rights of Recipient under this
Undertaking. Performance Guarantor warrants that it has adequate means to obtain
from each Subsidiary Originator, on a continuing basis, information concerning
the financial condition of such Subsidiary Originator, and that it is not
relying on Recipient to provide such information, now or in the future.
Performance Guarantor also irrevocably waives all defenses (i) that at any time
may be available in respect of the Guaranteed Obligations by virtue of any
statute of limitations, valuation, stay, moratorium law or other similar law now
or hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with each Subsidiary Originator and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Guaranteed
Obligations, in such manner as Recipient in its sole discretion deems fit, and
to this end Performance Guarantor agrees that the validity and enforceability of
this Undertaking, including without limitation, the provisions of Section 7
hereof, shall not be impaired or affected by any of the following: (a) any
extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment obligations of any Subsidiary Originator or any part
thereof or amounts which are not covered by this Undertaking even though
Recipient (or its assigns) might lawfully have elected to apply such payments to
any part or all of the payment obligations of such Subsidiary Originator or to
amounts which are not covered by this Undertaking; (g) the existence of any
claim, setoff or other rights which Performance Guarantor may have at any time
against any Subsidiary Originator in connection herewith or any unrelated
transaction; (h) any assignment or transfer of the Guaranteed

--------------------------------------------------------------------------------


Obligations or any part thereof; or (i) any failure on the part of any
Subsidiary Originator to perform or comply with any term of its Sale Agreement
or any other document executed in connection therewith or delivered thereunder,
all whether or not Performance Guarantor shall have had notice or knowledge of
any act or omission referred to in the foregoing clauses (a) through (i) of this
Section 4.

        Section 5.    Unenforceability of Guaranteed Obligations Against
Subsidiary Originators.    Notwithstanding (a) any change of ownership of any
Subsidiary Originator or the insolvency, bankruptcy or any other change in the
legal status of any Subsidiary Originator; (b) the change in or the imposition
of any law, decree, regulation or other governmental act which does or might
impair, delay or in any way affect the validity, enforceability or the payment
when due of the Guaranteed Obligations; (c) the failure of any Subsidiary
Originator or Performance Guarantor to maintain in full force, validity or
effect or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Undertaking; or (d) if any of the moneys included in the Guaranteed Obligations
have become irrecoverable from any Subsidiary Originator for any other reason
other than final payment in full of the payment obligations in accordance with
their terms, this Undertaking shall nevertheless be binding on Performance
Guarantor. This Undertaking shall be in addition to any other guaranty or other
security for the Guaranteed Obligations, and it shall not be rendered
unenforceable by the invalidity of any such other guaranty or security. In the
event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Subsidiary Originator or for any other reason with respect to any Subsidiary
Originator, all such amounts then due and owing with respect to the Guaranteed
Obligations under the terms of any Sale Agreement, or any other agreement
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, shall be immediately due and payable by Performance Guarantor.

        Section 6.    Representations and Warranties.    Performance Guarantor
hereby represents and warrants to Recipient that:

        (a)   Existence and Standing. Performance Guarantor is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation. Performance Guarantor is duly qualified to do business
and is in good standing as a foreign corporation, and has and holds all
corporate power and all governmental licenses, authorizations, consents and
approvals required to carry on its business in each jurisdiction in which its
business is conducted except where the failure to so qualify or so hold could
not reasonably be expected to have a Material Adverse Effect.

        (b)   Authorization, Execution and Delivery; Binding Effect. The
execution and delivery by Performance Guarantor of this Undertaking, and the
performance of its obligations hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Undertaking has been duly executed and delivered by Performance
Guarantor. This Undertaking constitutes the legal, valid and binding obligation
of Performance Guarantor enforceable against Performance Guarantor in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

        (c)   No Conflict; Government Consent. The execution and delivery by
Performance Guarantor of this Undertaking, and the performance of its
obligations hereunder do not contravene or violate (i) its certificate or
articles of incorporation or by-laws, (ii) any law, rule or regulation
applicable to it, (iii) any restrictions under any agreement, contract or
instrument to which it is a party or by which it or any of its property is
bound, or (iv) any order, writ, judgment, award, injunction or decree binding on
or affecting it or its property, and do not result in the creation or imposition
of any Adverse Claim on assets of Performance Guarantor or its Subsidiaries
(except as created

--------------------------------------------------------------------------------




hereunder) except, in any case, where such contravention or violation could not
reasonably be expected to have a Material Adverse Effect.

        Section 7.    Subrogation; Subordination.    Notwithstanding anything to
the contrary contained herein, until the Guaranteed Obligations are paid in full
Performance Guarantor: (a) will not enforce or otherwise exercise any right of
subrogation to any of the rights of Recipient, the Agent or Blue Ridge against
any Subsidiary Originator, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agent and Blue Ridge
against any Subsidiary Originator and all contractual, statutory or legal or
equitable rights of contribution, reimbursement, indemnification and similar
rights and "claims" (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any Subsidiary Originator that arise from the existence or performance of
Performance Guarantor's obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any Subsidiary Originator in respect of any
liability of Performance Guarantor to such Subsidiary Originator and (d) waives
any benefit of and any right to participate in any collateral security which may
be held by the Recipient, the Agent, Blue Ridge or any Liquidity Bank. The
payment of any amounts due with respect to any indebtedness of any Subsidiary
Originator now or hereafter owed to Performance Guarantor is hereby subordinated
to the prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any
Subsidiary Originator to Performance Guarantor until all of the Guaranteed
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, Performance Guarantor shall collect, enforce or receive any
amounts in respect of such indebtedness while any obligations are still
unperformed or outstanding, such amounts shall be collected, enforced and
received by Performance Guarantor as trustee for Recipient (and its assigns) and
be paid over to Recipient (or its assigns) on account of the Guaranteed
Obligations without affecting in any manner the liability of Performance
Guarantor under the other provisions of this Undertaking. The provisions of this
Section 7 shall be supplemental to and not in derogation of any rights and
remedies of Recipient under any separate subordination agreement which Recipient
may at any time and from time to time enter into with Performance Guarantor.

        Section 8.    Termination of Performance Undertaking.    Performance
Guarantor's obligations hereunder shall continue in full force and effect until
all Aggregate Unpaids are finally paid and satisfied in full and the Receivables
Purchase Agreement is terminated, provided that this Undertaking shall continue
to be effective or shall be reinstated, as the case may be, if at any time
payment or other satisfaction of any of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any Subsidiary Originator or otherwise, as though such payment
had not been made or other satisfaction occurred, whether or not Recipient (or
its assigns) is in possession of this Undertaking. No invalidity, irregularity
or unenforceability by reason of the federal bankruptcy code or any insolvency
or other similar law, or any law or order of any government or agency thereof
purporting to reduce, amend or otherwise affect the Guaranteed Obligations shall
impair, affect, be a defense to or claim against the obligations of Performance
Guarantor under this Undertaking.

        Section 9.    Effect of Bankruptcy.    This Performance Undertaking
shall survive the insolvency of any Subsidiary Originator and the commencement
of any case or proceeding by or against any Subsidiary Originator under the
federal bankruptcy code or other federal, state or other applicable bankruptcy,
insolvency or reorganization statutes. No automatic stay under the federal
bankruptcy code with respect to any Subsidiary Originator or other federal,
state or other applicable bankruptcy, insolvency or reorganization statutes to
which any Subsidiary Originator is subject shall postpone the obligations of
Performance Guarantor under this Undertaking.

        Section 10.    Setoff.    Regardless of the other means of obtaining
payment of any of the Guaranteed Obligations, Recipient (and its assigns) is
hereby authorized at any time and from time to time, without notice to
Performance Guarantor (any such notice being expressly waived by Performance

--------------------------------------------------------------------------------


Guarantor) and to the fullest extent permitted by law, to set off and apply any
deposits and other sums against the obligations of Performance Guarantor under
this Undertaking, whether or not Recipient (or any such assign) shall have made
any demand under this Undertaking and although such obligations may be
contingent or unmatured.

        Section 11.    Taxes.    All payments to be made by Performance
Guarantor hereunder shall be made free and clear of any deduction or
withholding. If Performance Guarantor is required by law to make any deduction
or withholding on account of tax or otherwise from any such payment, the sum due
from it in respect of such payment shall be increased to the extent necessary to
ensure that, after the making of such deduction or withholding, Recipient
receive a net sum equal to the sum which they would have received had no
deduction or withholding been made.

        Section 12.    Further Assurances.    Performance Guarantor agrees that
it will from time to time, at the request of Recipient (or its assigns), provide
information relating to the business and affairs of Performance Guarantor as
Recipient may reasonably request. Performance Guarantor also agrees to do all
such things and execute all such documents as Recipient (or its assigns) may
reasonably consider necessary or desirable to give full effect to this
Undertaking and to perfect and preserve the rights and powers of Recipient
hereunder.

        Section 13.    Successors and Assigns.    This Performance Undertaking
shall be binding upon Performance Guarantor, its successors and permitted
assigns, and shall inure to the benefit of and be enforceable by Recipient and
its successors and assigns.    Performance Guarantor may not assign or transfer
any of its obligations hereunder without the prior written consent of each of
Recipient and the Agent. Without limiting the generality of the foregoing
sentence, Recipient may assign or otherwise transfer the Sale Agreements, any
other documents executed in connection therewith or delivered thereunder or any
other agreement or note held by them evidencing, securing or otherwise executed
in connection with the Guaranteed Obligations, or sell participations in any
interest therein, to any other entity or other person, and such other entity or
other person shall thereupon become vested, to the extent set forth in the
agreement evidencing such assignment, transfer or participation, with all the
rights in respect thereof granted to the Recipient, the Agent, Blue Ridge or any
Liquidity Bank herein.

        Section 14.    Amendments and Waivers.    No amendment or waiver of any
provision of this Undertaking nor consent to any departure by Performance
Guarantor therefrom shall be effective unless the same shall be in writing and
signed by Recipient, the Agent and Performance Guarantor. No failure on the part
of Recipient to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.

        Section 15.    Notices.    All notices and other communications provided
for hereunder shall be made in writing and shall be addressed as follows: if to
Performance Guarantor, at the address set forth beneath its signature hereto,
and if to Recipient, at the addresses set forth beneath its signature hereto, or
at such other addresses as each of Performance Guarantor or any Recipient may
designate in writing to the other. Each such notice or other communication shall
be effective (1) if given by telecopy, upon the receipt thereof, (2) if given by
mail, three (3) Business Days after the time such communication is deposited in
the mail with first class postage prepaid or (3) if given by any other means,
when received at the address specified in this Section 15.

        Section 16.    GOVERNING LAW.    THIS UNDERTAKING SHALL BE CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

        Section 17.    CONSENT TO JURISDICTION.    EACH OF PROVIDER AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
UNDERTAKING, THE SALE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF THE

--------------------------------------------------------------------------------


PERFORMANCE GUARANTOR AND RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN
RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT
SUCH COURT IS AN INCONVENIENT FORUM.

        Section 18.    Bankruptcy Petition.    Performance Guarantor hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of Conduit, it will
not institute against, or join any other Person in instituting against, Conduit
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

        Section 19.    Miscellaneous.    This Undertaking constitutes the entire
agreement of Performance Guarantor with respect to the matters set forth herein.
The rights and remedies herein provided are cumulative and not exclusive of any
remedies provided by law or any other agreement, and this Undertaking shall be
in addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor's liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to "Section"
shall mean a reference to sections of this Undertaking.

         IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking
to be executed and delivered as of the date first above written.

    ADC TELECOMMUNICATIONS, INC.
 
 
By:
 
/s/  ROBERT E. SWITZ       

--------------------------------------------------------------------------------

    Name:   Robert E. Switz        

--------------------------------------------------------------------------------

    Title:   Senior Vice President and Chief Financial Officer        

--------------------------------------------------------------------------------


 
 
Address for Notices: 13625 Technology Drive        
                                        Eden Prairie, MN 55344
                                        Fax: (952) 917-0634


--------------------------------------------------------------------------------



QuickLinks


Exhibit 10-ll



PERFORMANCE UNDERTAKING
